Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Quran Bryant, Stephen A. Barfield, and                Appeal from the 30th District Court of
Grace Everett, Appellants                             Wichita County, Texas (Tr. Ct. No.
                                                      178,120-A). Opinion delivered by Chief
No. 06-14-00007-CV         v.                         Justice Morriss, Justice Carter and Justice
                                                      Moseley participating.
Dennis J. Cady, Ind. and as Trustee of the
Dennis J. Cady Living Trust d/b/a Cady
Enterprises, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion.
       We further order that the appellee, Dennis J. Cady, Ind. and as Trustee of the Dennis J.
Cady Living Trust d/b/a Cady Enterprises, pay all costs of this appeal.


                                                       RENDERED SEPTEMBER 18, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk